Citation Nr: 0913034	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  07-27 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
patellar tendonitis, right knee.

2.  Entitlement to an evaluation in excess of 10 percent for 
patellar tendonitis, left knee.

3.  Entitlement to an evaluation in excess of 10 percent for 
a low back strain.

4.  Entitlement to a compensable evaluation for hemorrhoids.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to July 
1975, from December 1976 to December 1978, and from August 
1980 to August 1996.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  The Veteran's bilateral patellar tendonitis of the knees 
results in flexion greater than 30 degrees in both knees and 
extension no more than 0 degrees; it does not result in 
recurrent subluxation or lateral instability. 

2.  The Veteran's low back strain results in forward flexion 
greater than 60 degrees and a combined range of motion 
greater than 120 degrees; it does not result in muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis or reversed 
lordosis.

3.  The Veteran's hemorrhoids are not large, thrombotic, or 
irreducible, and do not consist of excessive redundant 
tissue.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
disabling for bilateral patellar tendonitis of the knees have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a Diagnostic 
Codes 5024, 5003, 5256, 5257, 5260, 5261 (2008).

2.  The criteria for an evaluation in excess of 10 percent 
for a low back strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 
(2008).

3.  The criteria for a compensable evaluation for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.114 Diagnostic Code 7336 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  The basis 
of disability evaluations is the ability of the body as a 
whole, or of the psyche, or of a system or organ of the body 
to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations concerning VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505, 509 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126.  Hart appears to 
extend Fenderson to all increased evaluation claims.

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10.

Patellar tendonitis, bilateral

Service connection was established for bilateral patellar 
tendonitis in a November 1997 rating decision.  When the 
Veteran filed his current claim in September 2005, a 10 
percent evaluation was in place.

Ratings for tenosynovitis are assigned under 38 C.F.R. § 
4.71a, Diagnostic Code 5024.  In pertinent part, Diagnostic 
Code 5024 directs VA to rate tenosynovitis on limitation of 
motion of the affected parts, as degenerative arthritis.

38 C.F.R. § 4.71a, Diagnostic Code 5003 directs VA to rate 
degenerative arthritis on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
involved.  However, when the limitation of motion would be 
rated noncompensable under a limitation of motion code, a 10 
percent rating may be assigned for each affected major joint 
or group of minor joints.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  In 
the absence of limitation of motion, a 10 percent rating is 
assigned when there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups; and a 20 
percent rating is assigned when there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
Id.

Under 38 C.F.R. § 4.71a, DC 5256, ankylosis of the knee at a 
favorable angle in full extension, or in slight flexion 
between 0 degrees and 10 degrees, warrants a 30 percent 
evaluation.  Under DC 5257, a 20 percent rating is warranted 
for moderate recurrent subluxation or lateral instability.  
Under 38 C.F.R. § 4.71a, DC 5260, a 20 percent evaluation is 
warranted where knee flexion is limited to 30 degrees.  Under 
38 C.F.R. § 4.71a, DC 5261, a 20 percent evaluation is 
warranted where knee extension is limited to 15 degrees.

In June 1997, the Veteran underwent a VA examination of his 
knees.  The examiner indicated that the Veteran had bilateral 
flexion of the knees of 90 degrees and bilateral extension of 
0 degrees.  He had no tenderness in the joints and no 
effusions of the right or left knee.  The Veteran collateral 
and cruciate ligaments were intact in both knees.  Thus, 
since the limitation of motion would be rated noncompensable 
under a limitation of motion code for knees, a 10 percent 
rating for each knee is warranted.  

The Veteran was afforded a VA examination of his knees in 
March 2004.  The report indicated that the Veteran had left 
knee extension of 0 degrees and left knee flexion of 120 
degrees with pain.  The right knee had an extension of 0 
degrees and flexion of 121 degrees.  There was no instability 
noted in either of the knees and no subluxation.  There was 
no fatiguing or increased pain with repetitive flexion and 
extension of the leg.  These findings also support a 
disability rating no higher than 10 percent for both knees.

During a VA examination in December 2005, the examiner 
indicated that the Veteran's knees had a range of motion of 
zero to 100 degrees, bilaterally.  Both patellas were freely 
moveable, with no pain, tenderness, or crepitus on the right 
knee, and very mild pain on the left knee with no tenderness 
or crepitus.  The examiner noted that neither knee was 
painful on motion.  The Veteran could perform repetitive 
motions with both knees with no significant increase in pain 
on the left knee and no pain on the right knee.  There was no 
change in the range of motion.  The Veteran had no 
instability and no patellar tendon tenderness.  

This is evidence against a higher disability rating than 10 
percent for the Veteran's knees, bilaterally.

The Veteran underwent another VA examination of his knees in 
September 2007.  Although the Veteran complained of bilateral 
knee pain, bilateral knee instability, and bilateral knee 
effusion, upon examination, the objective findings revealed 
normal appearing bilateral knees without effusion or change 
in skin color or temperature.  The Veteran's left knee had an 
extension of 0 degrees and flexion of 116 degrees.  The 
Veteran's right knee had an extension of 0 degrees and 
flexion of 118 degrees with a slight range of motion decrease 
to 112 degrees upon repetition of motion.  Upon three 
repetitions of range of motion, there was no apparent 
weakness, fatigability, or loss of coordination.  Thus, a 
rating of 10 percent disabling for both knees is appropriate.

The Board has also considered application of 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, supra.  Although the March 
2004, December 2005, and September 2007 examinations contain 
reports that the Veteran experiences pain, such findings do 
not provide for a higher disability rating in this case.  The 
DeLuca factors go to additional loss of function caused by 
limitation of motion due to pain.  In all VA examination 
reports, the examiners indicated that upon repetitive forward 
flexion, extension, bilateral flexion, and bilateral rotation 
which tested for increased pain, weakness, fatigability, 
incoordination, and lack of range of motion, the Veteran 
exhibited the same range of motion or nearly same range of 
motion, and no increase in pain.  In short, there is no 
additional loss of function caused by limitation of motion 
due to pain.  Therefore, application of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 do not allow for a disability rating higher 
than 20 percent.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  Without considering pain, the current evaluations 
could not be justified. 

Upon review of the Veteran's VA outpatient treatment reports 
of record, the Board finds that these reports do not add any 
further favorable evidence to the Veteran which is relevant 
to the applicable rating criteria.

The Board does not find evidence that the rating assigned for 
the Veteran's bilateral patellar tendonitis of the knees 
should be increased for any other separate period based on 
the facts found during the entire appeal period.  The 
evidence of record supports the conclusion that the Veteran 
is not entitled to additional increased compensation during 
any time within the appeal period.  As such, the claim must 
be denied.  The evidence in this case is not so evenly 
balanced as to allow application of the benefit-of-the-doubt 
rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).

Low back strain

In determining the appropriate evaluation for musculoskeletal 
disabilities, as above, particular attention is focused on 
functional loss of use of the affected part.  Under 38 C.F.R.  
§ 4.40, functional loss may be due to pain, supported by 
adequate pathology and evidenced by visible behavior on 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint 
disability include increased or limited motion, weakness, 
fatigability, or painful movement, swelling, deformity or 
disuse atrophy.  Under 38 C.F.R. § 4.59, painful motion is an 
important factor of disability from arthritis and actually 
painful joints are entitled to at least the minimum 
compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Service connection was established for a low back strain in a 
November 1997 rating decision.  When the veteran filed his 
current claim in September 2005, a 10 percent evaluation was 
in place.

Lumbosacral strain is evaluated under Diagnostic Code 5237 by 
application of a general rating formula for diseases and 
injuries of the spine as follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease

Unfavorable ankylosis of the entire 
spine.........................................................100

Unfavorable ankylosis of the entire 
thoracolumbar spine.........................................................50

Forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar 
spine.......................................40

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees;...or, the 
combined range of motion of the 
thoracolumbar spine not greater than 120 
degrees;...or, muscle spasm or guarding 
severe enough to result in an abnormal 
gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis.........................20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or combined 
range of motion of the thoracolumbar 
spine greater than 120 degrees but not 
greater than 235 degrees; or muscle 
spasm, guarding, or localized tenderness 
not resulting in abnormal gait or 
abnormal spinal contour; or vertebral 
body fracture with loss of 50 percent or 
more of the height.........................10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate Diagnostic Code.

Note (2): (See also Plate V.)  For VA 
compensation purposes,...normal forward 
flexion of the thoracolumbar spine is 
zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 
30 degrees.  The combined range of 
motion refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the...thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2).  Provided 
that the examiner supplies an 
explanation, the examiner's assessment 
that the range of motion is normal for 
that individual will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching.  Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

The Veteran underwent an examination of his back in June 
1997.  There, the Veteran had a forward flexion of 90 
degrees, extension of 30 degrees, bilateral flexion of 50 
degrees.  There were no results for bilateral rotation.  
However, given that the Veteran's combined range of motion 
for forward flexion, extension, and bilateral flexion was 220 
degrees, a rating higher than 10 percent disabling is not 
warranted.  In addition, the Veteran had a normal gait, no 
unusual lordosis, no kyphosis on palpation, and no spasm or 
tenderness.  These results support a 10 percent disability 
rating for the Veteran's lumbosacral strain.

In March 2004, the Veteran underwent an examination of his 
back.  The examiner indicated that the Veteran had a forward 
flexion of 75 degrees with pain at 75 degrees, extension of 8 
degrees with pain at 8 degrees, left lateral flexion of 23 
degrees, and right lateral flexion of 24 degrees.  The 
examiner did not obtain the Veteran's bilateral range of 
rotation.  However, the Veteran's combined range of motion 
for forward flexion, bilateral flexion, and extension is 130 
degrees, providing evidence against his claim for a 
disability rating of 20 percent for his lumbosacral strain.  
A 20 percent disability rating requires a combined range of 
motion no greater than 120 degrees.

In addition, the March 2004 examination revealed that the 
Veteran can walk on his toes and heels without problems, and 
is able to walk without aids or assistive devices.  Indeed, 
the Veteran stated that he could walk "all day long."  The 
report was absent for any abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Straight 
leg raising was negative and the Veteran did not have any 
radiation of pain into his legs or elsewhere in his back.

The Veteran was afforded another VA examination of his back 
in December 2005.  He demonstrated forward flexion of 90 
degrees with mild pain, extension of 4 degrees with pain, 
bilateral flexion of 10 degrees with no pain, and bilateral 
rotation of 20 degrees with no pain.  The Veteran's combined 
range of motion was 154.  The examiner indicated that his 
findings did not suggest paraspinous spasm.  Straight leg 
raising was easily accomplished with little delay but no pain 
in the sitting position with each leg singly and both 
together.  The Veteran did not use assistive devices for his 
back.  The report was absent for any abnormal spinal contour 
such as scoliosis, reversed lordosis.  However, the examiner 
indicated that upon examination of the Veteran's back, he 
found a 2+ beginning kyphos.  

Although the report notes kyphosis, the Board finds that the 
Veteran's overall disability picture more closely 
approximates a 10 percent disability rating since the Veteran 
has forward flexion more than 60 degrees, a combined range of 
motion greater than 120 degrees, no abnormal gait, no 
scoliosis, or reversed lordosis.

A VA examination of the Veteran's back in September 2007 is 
also of record.  There, the Veteran had forward flexion of 80 
degrees, extension of 24 degrees, left lateral flexion of 20 
degrees, right lateral flexion of 24 degrees, and bilateral 
rotation of 30 degrees.  His combined range of motion was 208 
degrees.  The Veteran complained of pain on the extreme of 
motion in each plane.  He walked slowly and deliberately 
without antalgic gait.  Straight leg raising was negative.  

Of record are reports from the Veteran of radiating pain to 
the right lower extremity and radiation to the right buttock 
in March 2005 and November 2006.  However, the objective 
findings in the September 2007 VA examination are against a 
diagnosis of radiculopathy.  Upon neurological examination, 
the examiner indicated that the Veteran's sensation was 
intact to light touch for all dermatomes of bilateral lower 
extremities, providing evidence against such a finding. 

As above, the Board has also considered application of 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, supra.  Although 
the March 2004, December 2005, and September 2007 
examinations contain reports that the Veteran experiences 
pain, such findings do not provide for a higher disability 
rating in this case.  The DeLuca factors go to additional 
loss of function caused by limitation of motion due to pain.  
In the September 2007 examination report, the examiner 
indicated that upon repetitive forward flexion, extension, 
bilateral flexion, and bilateral rotation which tested for 
increased pain, weakness, fatigability, incoordination, and 
lack of range of motion, the Veteran exhibited the same range 
of motion or even an increase in range of motion, and no 
increase in pain.  In short, there is no additional loss of 
function caused by limitation of motion due to pain.  
Therefore, application of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
do not allow for a disability rating higher than 10 percent.  
See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Upon review of the Veteran's VA outpatient treatment reports 
of record, the Board finds that these reports do not add any 
further favorable evidence to the Veteran which is relevant 
to the applicable rating criteria.

The Board does not find evidence that the rating assigned for 
the Veteran's lumbosacral strain should be increased for any 
other separate period based on the facts found during the 
entire appeal period.  The evidence supports a 10 percent 
disability rating for the Veteran's lumbosacral strain.  As 
such, the claim must be denied.  The evidence in this case is 
not so evenly balanced as to allow application of the 
benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2008).

Hemorrhoids

Service connection for hemorrhoids was established in the 
November 1997 rating decision and the RO assigned the current 
noncompensable evaluation effective in September 1996.

The rating schedule provides for a noncompensable (0 percent) 
rating for mild or moderate internal or external hemorrhoids.  
38 C.F.R. § 4.114, Diagnostic Code 7336.  Large or thrombotic 
hemorrhoids, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences, are rated 10 percent 
disabling.  Id.  Hemorrhoids with persistent bleeding and 
with secondary anemia, or with fissures, are rated 20 percent 
disabling.  Id.

In a VA examination of the Veteran's joints, anus, and 
rectum, from March 2004, the examiner noted that there were 
no signs of any anemia and no rectal fissures, hemorrhoids, 
or anal problems.  The examiner assessed that the Veteran's 
hemorrhoids were quiescent at that time and were treated with 
Preparation H.

When the Veteran filed his claim in September 2005, he 
alleged that his hemorrhoids had gotten worse.

In December 2005, the Veteran was afforded another VA 
examination of the anus and rectum.  The Veteran reported no 
bleeding, no fissure, no fistula, and no evidence of anal 
ulceration.  Upon examination of the Veteran's perineum, 
anus, and perianal region, the examiner indicated that there 
were no abnormalities.  Further, the examiner stated that 
"[t]his was a negative examination.  Internal hemorrhoids 
are present, but not particularly palpable and not abnormal 
in any way."  His impression of the Veteran's hemorrhoids 
was mild, nonsymptomatic internal hemorrhoids, and no 
disability, providing evidence against this claim. 

The Veteran underwent a VA examination of the rectum and anus 
in September 2007.  During the examination, the Veteran 
reported that he had a colonoscopy four months prior to the 
VA examination.  Since then, he had no hemorrhoidal symptoms 
and was completely asymptomatic.  The Veteran had no itching, 
diarrhea, pain, tenesmus, swelling, discharge, incontinence, 
bleeding, infections, proctitis, fistula, and no effect on 
occupational functioning or daily activities.  

Upon physical examination, the examiner found no external 
hemorrhoids or other lesions on external visual inspection.  
There were no internal hemorrhoids palpable on digital rectal 
examination and no evidence of fecal leakage.  The Veteran's 
lumen size of the rectum and sphincter tone were normal.  The 
examiner diagnosed the Veteran with currently asymptomatic 
hemorrhoids.

All evidence of record shows that the Veteran's hemorrhoids 
more closely approximate mild or moderate hemorrhoids and do 
not meet any of the criteria for a compensable rating.  In 
fact, evidence from VA examinations indicate that the 
Veteran's hemorrhoids are asymptomatic and no longer 
disabling.  As such, his appeal as to the rating assigned for 
his hemorrhoids must be denied.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2008).

Extraschedular

In its decision from November 1997, the RO considered whether 
extraschedular consideration was warranted.  Thus, the Board 
will examine whether the Veteran's disability on appeal 
warrants referral for extraschedular consideration.  

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2006).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R.  § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  Further, the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

The Board has considered an extraschedular evaluation under 
the provisions of 38 C.F.R. § 3.321(b)(1) and determined 
referral for extraschedular consideration is not warranted in 
this case.

Ratings have been assigned that contemplate the disability 
and symptomatology of each manifestation of the Veteran's 
disability resulting from bilateral patellar tendonitis of 
the knees, a lumbosacral strain, and hemorrhoids.  There are 
no manifestations of the Veteran's disabilities that have not 
been contemplated by the rating schedule and an adequate 
evaluation was assigned based on evidence showing the 
symptomatology and/or disability.  Therefore, no referral for 
extraschedular consideration is required and no further 
analysis is in order.

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

The Board is aware of the Court's clarification as to the 
requirements 38 U.S.C.A.  § 5103(a) notice for increased 
rating claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  In Vazquez-Flores, the Court stated that for an 
increased-compensation claim, section § 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The Court further stated that if the Diagnostic Code under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation- e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, 22 Vet. App. at 
43-44.

Here, the Veteran is challenging the initial evaluation 
assigned for patellar tendonitis, bilaterally, a low back 
strain, and hemorrhoids.  There has been no "increased 
rating claim."  Rather, there has been only one claim as to 
the Veteran's for patellar tendonitis, bilaterally, low back 
strain, and hemorrhoids, the original claim in which the 
veteran sought to establish service connection and receive 
compensation for this disability.  See Fenderson v. West, 12 
Vet. App. 119, 125 (1999) (explaining that a disagreement 
with an initial rating assigned for a disability following a 
claim for service connection is part of the original claim 
and technically not a claim for an increased rating).

VCAA notice is triggered by receipt of the claim, or 
application, for benefits.  38 U.S.C.A. § 5103(a).  In Wilson 
v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007), the U.S. Court 
of Appeals for the Federal Circuit (Federal Circuit) stated:

[S]ection 5103(a) requires only that the 
VA give a claimant notice at the outset 
of the claims process of the information 
and evidence necessary to substantiate 
the claim, before the initial RO decision 
and in sufficient time to enable the 
claimant to submit relevant evidence.  
This notice may be generic in the sense 
that it need not identify evidence 
specific to the individual claimant's 
case (though it necessarily must be 
tailored to the specific nature of the 
veteran's claim).

From this statement, it follows that the notice requirements 
triggered by VA's receipt of a claim to establish service 
connection, such as in the instant case, differs in content 
from notice in response to a claim seeking a higher 
evaluation for a disability for which service connection has 
already been established.  In Wilson, the Federal Circuit 
specifically rejected the argument that section 5103(a) 
notice requirements were altered by the filing of a notice of 
disagreement.  Id. at 1058-1059.

Because the claim that gave rise to this appeal was a claim 
to establish service connection, and not a claim for an 
increased rating, the notice requirements explained by the 
Court in Vazquez-Flores do not apply.

Here, the bulk of the VCAA duty to notify was satisfied prior 
to the initial RO adjudication.  This was accomplished by way 
of a letter sent to the Veteran in October 2005 that fully 
addressed all three notice elements.  The letter was sent 
prior to the initial RO decision regarding the Veteran's 
claim for service connection for patellar tendonitis, 
bilaterally, a low back strain, and hemorrhoids.  This letter 
informed the Veteran of what evidence was required to 
substantiate the claim and of the Veteran's and VA's 
respective duties for obtaining evidence.

The VCAA duty to notify has not been satisfied with respect 
to notice elements of an effective date and disability 
ratings.  In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that any error by VA in 
providing the notice required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial, and that once 
an error is identified as to any of the four notice elements 
the burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the failure to provide the Veteran with VCAA 
notice as to assignment of effective dates and disability 
ratings is not prejudicial to the Veteran.  As to failure to 
inform the Veteran of assignment of effective dates, the 
Veteran's assigned rating is effective the date of claims and 
the Board is denying his claims for a higher rating.  Thus, 
no effective date will be assigned as the result of the 
Board's decision.  

As to failure to provide VCAA notice regarding assignment of 
disability ratings, a reasonable person could be expected to 
understand from the notice what was needed and the Veteran 
has so demonstrated.  In a statement of the case, dated April 
2006, the Veteran was given notice as to disability ratings.  
After receiving this notice, the Veteran requested that the 
RO obtain VA outpatient treatment reports from March 2006 to 
the present.  Those records are associated with the claims 
folder.  That the Veteran requested that his updated VA 
outpatient treatment reports be added to the record 
demonstrated that he understood what was needed for his 
claims, specifically, information about on-going VA treatment 
records.

Not only has the Veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the RO also 
readjudicated the case by way of supplemental statements of 
the case issued in September 2007.  For these reasons, it is 
not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal as the notice error did not affect 
the essential fairness of the adjudication.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore, appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has received service treatment 
records and VA outpatient treatment reports.  Appropriate VA 
examinations were afforded the Veteran in March 2004, 
December 2005, and September 2007.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


